Resettled order, Supreme Court, New York County, entered on March 18, 1980, unanimously affirmed for the reasons stated by A. Klein, J., at Special Term. Respondent shall recover of appellant $75 costs and disbursements of this appeal. The appeal from the order of said court entered on September 6, 1979 is dismissed as academic, without costs and without disbursements. The order of this court entered herein on November 18, 1980 is vacated. Sandler, J. P., Sullivan, Markewich, Lupiano and Silverman, JJ.